DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This first non-final action is in response to applicant's original filing of 05 June 2020. Claims 1-15 are pending and have been considered as follows.

Claim Objections
	Claim 5 is objected to because of the following informalities: “a obstacle” in line 3 of claim 5 should be “an obstacle”.
	Claims 7 and 11 are objected to because of the following informalities: “every traversable regions prediction” in line 2 of claims 7 and 11 should be “every traversable region prediction”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a method, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of generating… a ground truth trajectory using the occupancy map and the trajectory mask based on a rapidly exploring random tree (RRT) star technique; predicting, …, a set of diverse traversable regions for an autonomous navigation system using a trajectory proposal network (TPNet), wherein the TPNet is a Convolutional Neural Network (CNN) trained using a multiple choice learning technique based on the ground truth trajectories, where the multiple choice learning technique includes a set of loss functions, identifying, …, a goal point for each of the set of diverse traversable regions based on a goal identification technique, wherein the goal point is a final co-ordinate position in a current map that must be reached by the autonomous navigation system; generating, …, a set of ground truth waypoints for each of the set of diverse traversable regions between the goal point and a current co-ordinate position of the autonomous navigation system in the current map based on an RRT star technique; predicting, …, a set of trajectory waypoints for each of the set of diverse traversable regions to obtain a set of diverse trajectories using a trajectory sampler network (TSNet), wherein the TSNet is a Convolutional Neural Network (CNN)--a Long Short Term Memory (LSTM) network trained using the set of diverse traversable regions and the set of ground truth waypoints and the set of trajectory waypoints is a set of co-ordinate positions along the set of diverse trajectories. 
	These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, is a mathematical concept and, therefore, an abstract idea.  As is evident from the specification, specifically paragraphs [044]-[051], the claimed generating/predicting/identifying are mathematical calculations.  The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept.  2019 PEG Section I, 84 Fed. Reg. at 52.  Thus the claim recites a concept that falls into the “mathematical concept” group of abstract ideas.   
 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additional receiving an input sensor data… wherein the input sensor data includes a plurality of sensor data received from a plurality of sensors; pre-processing the input sensor data, …, to obtain an occupancy map based on a mapping technique and displaying the set of diverse trajectories along with its associated set of trajectory waypoints.
	The receiving step recited in the claim recited at a high level of generality (i.e., as a general means of gathering sensor data and a trajectory data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The pre-processing step recited in the claim recited at a high level of generality (i.e., as a general means of preprocessing gathered data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Similarly, the displaying step recited at a high level of generality and is a form of insignificant post-solution activity. 
	“by one or more hardware processors” is an additional element in claim 1 merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; “by one or more hardware processors” are element that amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Independent claims 10 and 15 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 10 going to processor and a tangible computer-readable medium and the additional limitation of claim 15 going a tangible computer-readable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general-purpose computing environment.
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Dependent claims 2-9, and 11-14 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 4, the mapping technique is based on a discrete 2D occupancy grid map technique and a discrete occupancy grid map based on a discretization bayesian map, a dempster-shafer map and a fuzzy map.” are further steps that, under their broadest reasonable interpretation, covers mathematical concepts using a similar analysis applied to claim 1 above. 
Therefore, claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 9-15 are rejected under 35 U.S.C. 103 as being obvious over by Baumann (Predicting Ego-Vehicle Paths from Environmental Observations with a Deep Neural Network, 2018 IEEE International Conference on Robotics and Automation (ICRA) May 21-25, 2018, Brisbane, Australia) in view of Saunders (US20200118446). 
	Regarding claim 1, Baumann teaches a processor-implemented method (300) for a hierarchical network based diverse trajectory proposal (Fig. 2), the method comprising: 
	receiving an input sensor data (P4709, sensor measurements (LiDAR) and a trajectory mask (Section III A, Data on both is collected within a monitored square area covering 40 meter to the front, back, left and right of the Ego-Vehicle and is stored in dimensional grids), by one or more hardware processors (implicitly disclosed by Baumann. ), wherein the input sensor data includes a plurality of sensor data received from a plurality of sensors; (302) (Abstract, several different sensors, Section I, data that can be acquired from on-board sensors)
	 pre-processing the input sensor data, by one or more hardware processors, to obtain an occupancy map based on a mapping technique; (304) (page 4710, sensor measurement can be transformed into an appropriate grid-based representation. The grid-based prediction of the future path, which is from here on denoted as the prediction map, can be directly used for driver assistance tasks, Fig. 1 shows an occupancy map, static environment is represented in shades of gray depending on the measured value of each grid cell’s probability for being free space, while the red line indicates the previously driven path color-coded with respect to its velocity profile)
	predicting, by the one or more hardware processors, a set of diverse traversable regions for an autonomous navigation system using a trajectory proposal network (TPNet), wherein the TPNet is a Convolutional Neural Network (CNN) trained using a multiple choice learning technique based on the ground truth trajectories, where the multiple choice learning technique includes a set of loss functions (308) (P4710-P4712, The proposed architecture is a convolutional feed forward neural network (CNN) that follows this paradigm as it is designed as a symmetric encoder-decoder structure; The loss function L is composed of a weighted sum of the cross entropy loss LCE of each grid cell and a L2 regularization loss, Fig. 2);
	identifying, by the one or more hardware processors, a goal point for each of the set of diverse traversable regions based on a goal identification technique (prediction map in Fig. 2), wherein the goal point is a final co-ordinate position in a current map that must be reached by the autonomous navigation system; (310) (P4712, Section IV; Fig. 2, future path; Fig. 3, Extracted Path Prediction and past path are in the same co-ordinate as the past path)	
	generating, by the one or more hardware processors, a set of ground truth waypoints for each of the set of diverse traversable regions between the goal point and a current co-ordinate position of the autonomous navigation system in the current map based on an RRT star technique; (312) (P4712, Section IV; Fig. 2: using past path (ground truth waypoints) and environmental grid)
	 predicting, by the one or more hardware processors, a set of trajectory waypoints for each of the set of diverse traversable regions to obtain a set of diverse trajectories using a trajectory sampler network (TSNet), wherein the TSNet is a Convolutional Neural Network (CNN)--a Long Short Term Memory (LSTM) network trained using the set of diverse traversable regions and the set of ground truth waypoints and the set of trajectory waypoints is a set of co-ordinate positions along the set of diverse trajectories; (314) (Fig. 2 shows that using environmental grid and past path as input to CNN to generate a prediction map and future path) and 	
	displaying the set of diverse trajectories along with its associated set of trajectory waypoints. (316) (prediction map in Fig 2).		 While Baumann teaches generating, by the one or more hardware processors, a ground truth trajectory using the occupancy map and the trajectory mask (Fig. 2, past path and environmental grid; the prediction map representing the path prediction and the ground truth label. The output of each functional layer of the network is represented by a rectangle color-coded according to the type of layer that produced it), Baumann does not explicitly but  Saunders teaches the specific limitation of a rapidly exploring random tree (RRT) star technique ([0056]- [0059]).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, predicting vehicle paths from environmental observations with a deep neural network as taught by Baumann, an algorithm of rapidly exploring random tree (RRT), as taught by Saunders, as Baumann and Saunders are directed to machine learning to predict future trajectories (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using the algorithm of rapidly exploring random tree (RRT) and predictably applied predicting vehicle paths from environmental observations with a deep neural network in Baumann to approaching optimal solution( [0059], Saunders) when generating trajectories.

Regarding claim 10 and 15, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 10 and 15, with claim 10 being drawn to a system, claim 15 being drawn to a corresponding non-transitory computer-readable medium.
	
	Regarding claim 2, Baumann as modified by Saunders teaches the occupancy map (O) is an intermediate representation of the sensor data that includes a set of occupied space O1, a set of free space O2 and a set of unknown/unexplored space O3. (Baumann, Fig. 2 environmental grids shows occupied space, a set of free space, and a set of unknown space, with different colors such as black, white and gray; section V: free space)		
	Regarding claim 3, Baumann as modified by Saunders teaches the input sensor data received from a plurality of sensors include a laser scanner, a sonar and a multi-camera system and the trajectory mask is a set of grid cells occupied during a navigation track history of a plurality of autonomous navigation systems (Baumann, P4710, Ego-Vehicle, which is controlled by a human driver, solely from sensor measurements (LiDAR) of the static environment and the past path. The model can be easily extended to other modalities, if the sensor measurement can be transformed into an appropriate grid-based representation).	
	Regarding claim 5, Baumann as modified by Saunders teaches wherein the set of loss functions for the multiple choice learning technique includes a trajectory diversity loss Ltd and a obstacle avoidance loss Lobs. (Baumann, Section III. C, the loss function L is composed of a weighted sum of the crossentropy loss LCE of each grid cell and a L2 regularization loss)

Regarding claim 11, please see the rejection above with regarding claim 5, which is commensurate in scope to claim 11, with claim 5 being drawn to a method, with claim 11 being drawn to a corresponding system.
	Regarding claim 9, Baumann as modified by Saunders teaches wherein the goal identification technique identifies a highest probability co-ordinate position in a diverse traversable region that is greater than a pre-defined threshold and farthest from the autonomous navigation system's current co-ordinate position (Baumann, Fig. 1, the  static environment is represented in shades of gray depending on the measured value of each grid cell’s probability for being free space, while the red line indicates the previously driven path color-coded with respect to its velocity profile; P4711 each grid cell is assigned a continuous value between 0 and 1 according to its measured probability for being free space, while unobserved cells are set to 0.5. The predicted path is represented by the prediction map. It is a grid of the same size as the past path grid and continuous values between 0 and 1 are assigned to the grid cells according to the model’s prediction. A value of 1 (0) corresponds to the maximal (minimal) prediction confidence for the cell being part of the path).

Regarding claim 14, please see the rejection above with regarding claim 9, which is commensurate in scope to claim 14, with claim 9 being drawn to a method, with claim 14 being drawn to a corresponding system.

Regarding claim 12, Baumann as modified by Saunders teaches wherein the trajectory diversity loss Ltd enables the TPNet to predict diverse set of traversable regions and is computed based on a weighted entropy loss between the ground truth trajectory and the associated trajectory output (Baumann, Section III. C).			Regarding claim 13, Baumann as modified by Saunders teaches wherein the obstacle avoidance loss Lobs penalizes the TPNet for every traversable regions prediction that intersects with an obstacle and is predicted by minimizing a negative log likelihood of a trajectories at an obstacle location (Baumann, Section III. C, it is trained in a supervised fashion by minimizing the loss of the training dataset by stochastic gradient descent with Adam [17] as an optimizer).

Claims 4, 6-7 are rejected under 35 U.S.C. 103 as being obvious over by Baumann (Predicting Ego-Vehicle Paths from Environmental Observations with a Deep Neural Network, 2018 IEEE International Conference on Robotics and Automation (ICRA) May 21-25, 2018, Brisbane, Australia) in view of Saunders (US 20200118446) further in view of Moustafa (US 20220126864 A1). 
	
	Regarding claim 4, while Baumann as modified by Saunders teaches wherein the mapping technique is based on a discrete 2D occupancy grid map technique and a discrete occupancy grid map (P4711, it is a grid of the same size as the past path grid and continuous values between 0 and 1 are assigned to the grid cells according to the model’s prediction. A value of 1 (0) corresponds to the maximal (minimal) prediction confidence for the cell being part of the path). Baumann as modified by Saunders does not explicitly teach but Moustafa teaches discretization bayesian map, a dempster-shafer map and a fuzzy map ([0869]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, predicting vehicle paths from environmental observations with a deep neural network as taught by Baumannas modified by Saunders, different mapping algorithm as taught by Moustafa, as Baumann, Saunder, Moustafa are directed to machine learning algorithms (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using mapping algorithm to allow for intelligently predicting vehicle paths from environmental observations in Baumann.

Regarding claim 6, Baumann as modified by Saunders as modified by Moustafa teaches wherein the trajectory diversity loss Ltd enables the TPNet to predict diverse set of traversable regions and is computed based on a weighted entropy loss between the ground truth trajectory and the associated trajectory output (Baumann, Section III. C).			Regarding claim 7, Baumann as modified by Saunders as modified by Moustafa teaches wherein the obstacle avoidance loss Lobs penalizes the TPNet for every traversable regions prediction that intersects with an obstacle and is predicted by minimizing a negative log likelihood of a trajectories at an obstacle location (Baumann, Section III. C, it is trained in a supervised fashion by minimizing the loss of the training dataset by stochastic gradient descent with Adam [17] as an optimizer).


Claim 8 is rejected under 35 U.S.C. 103 as being obvious over by Baumann (Predicting Ego-Vehicle Paths from Environmental Observations with a Deep Neural Network, 2018 IEEE International Conference on Robotics and Automation (ICRA) May 21-25, 2018, Brisbane, Australia) in view of Saunders (US20200118446) further in view of Winkle (US20190041225). 	
	Regarding claim 8, while Baumann as modified by Saunders teaches the autonomous navigation system includes a self-driven car, Baumann as modified by Saunders does not explicitly teach but Winkle teaches the autonomous navigation system includes a robot, a self-driven car and a drone ([0041] the initial navigation route can be configured, to guide a robotic vehicle, such as an autonomous drone).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, predicting vehicle paths from environmental observations with a deep neural network as taught by Baumannas modified by Saunders, as Baumann, Saunder, Winkle are directed to machine learning algorithms (same field of endeavor), and one of ordinary skill in the art would have applied the autonomous navigation system to different fields such as a robot, a self-driven car and a drone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666